Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147467(136)(137)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  SHALAAN FISHER,                                                                                         David F. Viviano,
           Plaintiff/Counter-                                                                                         Justices
           Defendant-Appellee,
  v                                                                 SC: 147467
                                                                    COA: 299212
                                                                    Wayne CC: 08-128171-DO
  ABDULLATTIEF A. SULIEMAN,
             Defendant/Counter-
             Plaintiff-Appellant.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s September 20, 2013 order is considered,
  and it is DENIED, because it does not appear that the order was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
         d1118
                                                                               Clerk